DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a reinforcing fiber mat as recited in claims 15 and 30.  Applicant claims a fiber reinforced forming material comprising a thermoplastic resin and reinforcing fiber bundles and having a void ratio of 5 vol% or more and 30 vol% or less, wherein the reinforcing fiber bundles contain single yarns by 500 fibers/mm-width or more and 1,600 fibers/mm-width or less and have a drape level of 120 mm or more and 240 mm or less as recited in claim 27.  Additionally, Applicant claims a method of producing a fiber-reinforced thermoplastic resin forming material as claimed in claim 28.
	The closest prior art, Sakurai et al., U.S. Pre Grant Publication 2017/0145627, teaches a random mat [0017].  Paragraph 0022 discloses reinforcing fibers used as fiber bundles wherein 100 fibers or more constitute the fiber bundle.  Also, Sakurai discloses that the length of the reinforcing fiber bundles ranges from 5 to 50 mm, preferably.  Sakurai fails to teach or suggest that the reinforcing fiber bundles contain single yarns by 500 fibers/mm-width or more and 1,600 fibers/mm width or less and have a drape level of 120 mm or more and 240 mm or less.  Sakurai fails to teach or suggest a method of producing a fiber reinforced thermoplastic resin forming material comprising preparing a mat base material of reinforcing fiber bundles that contain single yarns by 500 fibers/mm-width or more and 1,600 fibers/mm-width or less and have a drape level of 120 mm or more and 240 mm or less; dispersing or layering thermoplastic resin on the mat base material; melting the thermoplastic resin; and cooling and solidifying the melted thermoplastic resin between plates through a gap thicker by 5% or more than a thickness of a fully resin-impregnated base material.

	In summary, claims 15, 17-28 and 30.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786